ORDER
LATTIMORE, Justice.
To comply with the opinion and directive of The Supreme Court of Texas delivered on July 6, 1988, in Cause No. C-7345, an original mandamus proceeding, the conditional writ of mandamus and prohibition in this cause, signed on March 23, 1988, is hereby vacated and set aside.
The Clerk of this court is directed to transmit a copy of this Order to all attorneys of record, clerk of trial court, judge of trial court, The Supreme Court of Texas and all interested parties.
It is so ordered.